Citation Nr: 9909891	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
disability pension benefits in the amount of $800.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1996 decision of the Committee on Waivers and 
Compromises (the Committee) located in the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was initially awarded pension benefits in May 
1982, effective from May 1981.  

3.  In a letter dated in December 1993 and in a letter dated 
in November 1995, the RO notified the veteran of an award of 
improved pension benefits effective in January 1994, and of 
an amendment to his disability pension, respectively.  

4.  In the December 1993 and November 1995 correspondences 
the veteran, was informed of the relationship between pension 
benefits and family income; he was specifically advised to 
notify the VA if there was any change in his family income 
and that if he did not notify the VA of these changes 
immediately, overpayment would result which would be subject 
to recovery.  

5.  In April 1996, the veteran completed an improved pension 
eligibility verification report wherein he reported 
retirement income in the amount of $31.75 and a savings bond 
in the amount of $3000.00.  

6.  In a Statement in Support of Claim dated in March 1996, 
the veteran reported that he received the $3000.00 savings 
bond in March 1995 and that he received retirement benefits 
in January 1995.  

7.  In June 1996, the veteran was informed that action had 
been taken to amend the veteran's pension award the 
adjustment which resulted in an overpayment.  

8.  It was determined that the overpayment to the veteran 
amounted to $800.00.  

9.  The veteran was at fault in creation of the overpayment; 
no fault can be attributed to VA in the creation of the 
overpayment.   

10. Recovery of the overpayment would not deprive the veteran 
or his family of the basic necessities.

11. Failure to make restitution would result in unfair 
enrichment to the veteran.

12. There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.

13.  Repayment of the overpayment indebtedness would not 
result in excessive financial difficulty, and the collection 
of that indebtedness would not defeat the purpose of the 
pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of overpayment of improved pension benefits in the 
amount of $800.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
with in the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  

The appellant contends, in essence, that he is entitled to a 
waiver of overpayment of his pension benefit in the amount of 
$800.00.  Specifically, the veteran asserts that he and his 
stepdaughter are joint owners of a $3000.00 savings bond, the 
primary assets contributing the overpayment.  As such, the 
veteran avers that only half of the amount of the bond should 
be assessed against his income.  In addition, the veteran 
asserts that payment of the $800.00 would adversely affect 
his savings for his future burial expenses.  Moreover, the 
veteran maintains that he was not in fault in the creation of 
the debt and that repayment would result in hardship.  

Recovery of overpayments of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 
1.963(a).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration will be 
given to various elements, which are not intended to be all-
inclusive.  These elements are the fault of the debtor where 
such actions contribute to creation of the debt, balancing of 
faults where VA fault is also involved, whether collection of 
the debt would cause the debtor undue financial hardship by 
depriving him of basic necessities, whether collection would 
defeat the purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., change position to one's detriment).  
38 C.F.R. §§ 1.963(a), 1.965(b); Cullen v. Brown, 5 Vet. App. 
510 (1993).  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

The Committee determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver. 38 U.S.C.A. § 5302. The Board concurs 
with the RO that there was no willful failure on the 
appellant's part to disclose a material fact, with an intent 
to obtain or retain eligibility for VA benefits, and thus 
there is no fraud, misrepresentation, or bad faith. 
Nevertheless, before the recovery of this indebtedness from 
the veteran can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require him to repay his debts to the Government. 38 
C.F.R. §§ 1.963, 1.965.

In May 1982, the RO determined that the veteran was entitled 
to non-service connected disability pension for cervical disc 
disease.  He was informed of his rights and responsibilities 
concerning this award in a May 1982.  Subsequently, the 
veteran was paid improved pension benefits based on income 
from Social Security and interest in December 1993.  In an 
award letter dated in December 1993, the veteran was informed 
of his rights and responsibilities concerning this award.  He 
was also informed that his pension was directly related to 
his income, and that therefore, his must notify VA 
immediately if he received any income from another source or 
if there were any changes in the income. It was stated that 
failure to do so could result in the creation of overpayment 
which would have to be repaid.  In November 1995, the veteran 
was notified of an amendment to his disability pension.  He 
was advised of his responsibilities and obligations with 
respect to any increase in income as provided in the December 
1993 correspondence.  

In April 1996, the veteran submitted a signed improved 
pension eligibility verification report.  On that form, he 
reported retirement income of $31.75 and a savings bond in 
the amount of $3000.00.  In a Statement in Support of Claim 
dated in May 1996, the veteran indicated that he received the 
bond in March 1995 and that he began receiving the retirement 
benefits in January 1995. 

In May and June 1996, the RO informed the veteran that 
disability pension payments were discontinued, effective in 
April 1995 because it was determined that the veteran had 
income, in excess of the maximum annual rate. The retroactive 
termination of the veteran's benefits resulted in the 
creation of an overpayment in the calculated amount of 
$800.00.  

In a financial statement received by the RO in July 1996, the 
veteran reported that his net income from Social Security 
benefits, interest on bonds, and other income totaled 
$663,75.  The veteran estimated monthly expenses to $419.16.  
The veteran reported assets including a joint account in the 
amount of $7391.15, a jointly owed $3000.00 savings bond, and 
jointly owned real estate in the amount of $15,000.00.  In a 
financial statement dated in September 1996, the veteran 
reported net income from the same sources and the same amount 
as reported in July 1996.  He estimated monthly expenses to 
$443.91.  The veteran reported total assets of $16,500.00.  

By a decision in October 1996, the Committee found no 
evidence of fraud, misrepresentation, or bad faith.  The 
Committee also determined that waiver of recovery of 
overpayment could not be granted because the veteran did not 
promptly notify the VA the he was receiving a retirement 
benefit and inheritance.  It was also noted that the 
veteran's financial status report showed $663.00 in monthly 
income and $443.00 in monthly expenses, and that the veteran 
reported $10,000 in liquid assets.  The Committee also 
determined that it appeared that the veteran's income and 
assets should be sufficient to meet his basic living 
expenses; would allow repayment of the debt without undue 
financial hardship; and that collection of the overpayment 
was not shown to be against equity and good conscience.  

The veteran provided a financial statement dated in April 
1997.  Therein, he reported a total monthly income in the 
amount of $681.75.  He recorded estimated monthly expenses in 
the amount of $684.60.  Reported assets were in the amount of 
$25,000.00.  

After careful review of the record, the Board observes that 
the evidence demonstrates that VA informed the veteran that 
he was required to provide VA with notice of any change in 
his income because the rate of pension to which he was 
entitled depended on such information.  Similarly, the 
veteran was given ample notice that in reporting income, all 
income from any source was to be reported.  Therefore, the 
veteran knew or should have known that that his failure to 
report the inheritance of a $3000.00 savings bond would 
result in an excessive award.  Thus, the Board concludes that 
the veteran bears full responsibility for the creation of the 
overpayment by failing to report increased income immediately 
upon receipt of such income.  The VA was not responsible in 
any way for the overpayment that was created in reliance on 
information provided by the veteran, and took prompt action 
once the additional income was discovered.  

While the recent financial statements from the veteran are 
not consistent, the Board notes that most recently, the 
veteran reported monthly expenses in April 1997 to be in the 
amount to be in the amount of $681.75 and monthly expenses 
were in the amount of $684.60.  Therefore, it appears that 
the veteran's total monthly expenses marginally exceed his 
monthly income.  Nevertheless, the record does not 
demonstrate that collection of the debt would deprive the 
veteran and his family of food, clothing, shelter, and other 
basic necessities.  It is noteworthy that the veteran has 
considerable assets, listed at $25,000.00, and is evidently 
able to meet his other payments of indebtedness.  The Board 
has considered the veteran's contention that he shares joint 
ownership in his assets and that only half of such monies 
should be assessed against him.  In that connection, the 
Board notes that there is no indication in the record that 
the calculated total assets are not available to the veteran.  
The Board stresses that indebtedness to the Government is 
entitled to the same consideration by the veteran which is 
owed to other financial obligations.  The Board has 
considered the veteran's contention that the utilization of 
his savings for the overpayment would adversely affect his 
burial expenses.  While the Board empathizes with the veteran 
about his concern about his death expenses, the Board finds 
that recovery of overpayment would not deprive the veteran of 
the basic necessities of living.  

The Board finds, therefore, that the elements of undue 
hardship and consideration of the objective for which the 
benefits were intended, do not support the veteran's appeal 
for waiver of recovery of the overpayment.  Moreover, to the 
extent that the veteran received financial benefits, 
resulting in excessive income, while he was receiving 
disability pension benefits, unjust enrichment would arise 
were the debt to be waived.  Similarly, the Board finds that 
collection of the debt would not defeat the purpose of the 
benefit, which is to provide a source of income to those who 
qualify by virtue of having income from other sources below 
specified levels.  There is also no indication that the 
veteran relinquished a valuable right or incurred a legal 
obligation in reliance on VA benefits.  

Consequently, the Board must find that demand payment of the 
indebtedness in reasonable amounts would not be unfair, 
unconscionable, or unjust, nor would it defeat the purpose 
for which the benefit is intended.  The preponderance of the 
evidence is against a finding that recovery of the 
overpayment would be against equity and good conscience.  The 
request for waiver of recovery of the overpayment in question 
is denied.  


ORDER

Waiver of recovery of overpayment of improved disability 
pension benefits in the amount of $800.00 denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

